[Letterhead of Wachtell, Lipton, Rosen & Katz] November 24, 2010 VIA EDGAR AND OVERNIGHT DELIVERY Mr. Perry J. Hinden, Special Counsel United States Securities and Exchange Commission Office of Mergers & Acquisitions One Station Place treet, NE Washington, DC 20549-3628 Re: Lions Gate Entertainment Corp. Definitive Proxy Statement on Schedule 14A filed November 19, 2010 File No. 001-14880 Dear Mr. Hinden: On behalf of our client, Lions Gate Entertainment Corp. (the “Company”), we are responding to the question of the Staff of the Securities and Exchange Commission (the “Commission”) with respect to the above referenced proxy statement (the “Proxy Statement”), concerning whether the Company’s the filing of a definitive proxy statement without filing a preliminary proxy statement was consistent with Exchange Act Rule 14a-6.
